1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group II, claims 16-22, in the reply filed on May 4, 2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 4, 2022.
3.	The substitute specification filed May 5, 2021 has been entered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how to interpret the term “treating” at claim 16, line 1.  In particular, it is unclear if the term should be interpreted as embracing preventative or prophylactic administration of the active agents, or if the term requires the individual to actually have or exhibit the medical conditions or physical state recited in claim 16.  The specification, e.g., at paragraphs [0009] - [0015] and [0057], uses “treating” (or variations thereof) separately from preventing or prophylaxis (or variations thereof).  However, claim 16 explicitly recites conditions which are preventions/prophylaxis, e.g., “cancer prevention”, “fetal metabolic programming for prevention of later development of obesity and/or diabetes”, “prophylaxis for nephropathy”, and “prevention for acetaminophen toxicity”.  In view of these explicitly recited conditions, it appears that “treating” might generically encompass methods of preventing/prophylaxis of all the listed medical conditions or physical states recited in claim 16.  Clarification of the intended claim scope is required.  Note that if “treating” is not intended to generically encompass methods of preventing/prophylaxis, there would appear to be a contradiction between the recitation of “treating” at claim 16, line 1, and the recitation of “cancer prevention”, “fetal metabolic programming for prevention of later development of obesity and/or diabetes”, “prophylaxis for nephropathy”, and “prevention for acetaminophen toxicity” as medical conditions or physical states to be treated.
5.	Claim 20 is objected to because of the following informalities:  At claim 20, line 1, “glycine derivative” should be changed to “functional derivative of glycine” so as to be consistent with the terminology used in independent claim 16.  At claim 20, line 4, “Boc-L-cyclopropylglycine” is duplicated, and one of the two occurrences should be deleted.  Appropriate correction is required.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,952,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘982 patent clearly anticipate the instant claims.  The ‘982 patent claims a method in which the same active agents are administered to the same individuals in order to treat the same medical conditions or physical states.  The specific methods claimed in the ‘982 patent are generically encompassed by, and anticipate, the instant claimed methods.
7.	Claims 16-22 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/167,433 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al (U.S. Patent Application Publication 2010/0099762).  Bush et al teach the administration of antipsychotic drugs to treat neuropsychiatric and psychiatric disorders including brain trauma, vertigo, and schizophrenia.  Bush et al teach co-administering an anti-psychotic drug such as fluoxetine and valproate, with a compound that increases levels of glutathione in the body, such as N-acetyl cysteine glycine amide.  The compound that acts to increase levels of glutathione in the body also acts to reduce side effects of the antipsychotic drug.  The compound that acts to increase levels of glutathione is preferably administered orally.  See, e.g., the Abstract; paragraphs [0015], [0034], [0036], [0044], [0073], and [0080]; and claims 8 and 15.  In view of the similarity in activity, i.e. ability to increase glutathione activities, and structure, i.e. a dipeptide comprising N-acetyl cysteine and glycine residues, the N-acetyl cysteine glycine amide taught by Bush et al is also deemed to constitute a functional derivative of glycine and a functional derivative of N-acetylcysteine as required by the instant claims.
10.	Claims 16, 17, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush et al (U.S. Patent Application Publication 2010/0099762) as applied against claims 16, 17, 19, 21, and 22, and further as evidenced by Keefe et al (U.S. Patent Application Publication 2014/0006042) and Cairns (U.S. Patent Application Publication 2010/0227908).  Bush et al teach the administration of antipsychotic drugs to treat neuropsychiatric and psychiatric disorders including schizophrenia.  However, Bush et al do not characterize schizophrenia as a medical condition involving a neurocognitive function.  Keefe et al teach that neurocognitive conditions can include schizophrenia.  See, e.g., the Abstract and paragraph [0267].  Cairns teaches that schizophrenia is characterized by a diverse range and spectrum of symptoms and neurocognitive impairments.  See paragraph [0007].  Accordingly, Keefe et al and Cairns are evidence that Bush et al’s treatment of schizophrenia satisfies the recitation in instant claim 16 of treating neurocognitive function., and are evidence that Bush et al again anticipates the instant claims.
11.	Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connolly (U.S. Patent Application Publication 2004/0120983).  Connolly teaches a nutritional supplement comprising cysteine and glycine, and teaches using the composition for sports nutrition, to increase muscle mass, and to increase physical abilities.  N-acetyl-cysteine is a preferred source of the cysteine because of more efficient utilization after ingestion.  See, e.g., the Abstract; paragraphs [0017], [0020], [0021] and [0028] - [0042], and [0045]; and claim 21.
12.	Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix (U.S. Patent Application Publication 2006/0116334).  Hendrix teaches compositions for preventing and treating cardiovascular diseases, including elevated blood pressure, i.e. hypertension.  The compositions are administered orally.  See, e.g., the Abstract; paragraphs [0002], [0039], [0045], and [0054]; and claim 1.  The compositions can include N-acetyl-cysteine and glycine, including in cocktail form.  See, e.g., paragraph [0047]; Table 1; and claims 14-16.
13.	Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Hendrix (U.S. Patent Application Publication 2006/0116334).  Application of Hendrix is the same as in the above rejection of claims 16, 17, and 19.  Hendrix does not teach administering its components individually in different compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer any or all of the components taught by Hendrix individually in different compositions from one another, because separation of the components from one another would not have been expected to affect the activity of the individual components, and because the individual components would still combine upon oral administration to the subject being treated.
14.	Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over Hendrix (U.S. Patent Application Publication 2006/0116334) as applied against claim 16-19 above, and further in view of Sekhar (U.S. Patent Application Publication 2011/0077303) and Demopoulos et al (U.S. Patent Application Publication 2002/0136763).  Hendrix teaches that N-acetyl-cysteine and glycine can be administered to a subject as part of a composition to treat cardiovascular diseases, including elevated blood pressure, i.e. hypertension.  Hendrix does not teach that N-acetyl-cysteine and glycine themselves have blood pressure-lowering effects.  Sekhar teaches that N-acetyl-cysteine and glycine are precursors of glutathione (GSH).  See, e.g., paragraphs [0005], [0076], and [0079], and claim 9.  Demopoulos et al teach that glutathione acts to lower blood pressure, such as in hypertensive patients.  See paragraph [0075].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer both N-acetyl-cysteine and glycine in order to treat cardiovascular diseases, including elevated blood pressure, i.e. hypertension, in the method of Hendrix for the additional reason that Sekhar teaches that N-acetyl-cysteine and glycine are precursors to glutathione, and Demopoulos et al teach that glutathione can have the effect of lowering blood pressure in a subject.  The expected effect of N-acetyl-cysteine and glycine administration, as taught by Sekhar and Demopoulos et al, is consistent with the therapeutic effect desired by Hendrix.
15.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekhar (U.S. Patent Application Publication 2011/0077303).  Sekhar teaches administering a combination of glycine and N-acetylcysteine to an individual in order to treat impaired glutathione turnover, increased oxidative stress and/or oxidant damage, and in order to improve mitochondrial function.  Specific conditions to be treated include obesity, fatty liver disease, and neurodegenerative disease in aging.  The glycine and N-acetylcysteine are administered orally, either in the same or in separate compositions.  See, e.g., paragraphs [0007], [0008], [0015], [0021], [0085], [0086], and [0101].
16.	Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over Sekhar (U.S. Patent Application Publication 2011/0077303) as applied against claims 16-19 above, and further in view of Tour et al (U.S. Patent Application Publication 2012/0302816), Anziano (U.S. Patent No. 7,227,001), Gordon et al (U.S. Patent No. 7,175,587), and Cunningham et al (U.S. Patent No. 5,792,110).  Sekhar teaches administering the combination of glycine and N-acetylcysteine in order to treat oxidative stress (see, e.g., the Abstract; paragraphs [0007], [0010], and [0014]; and claim 2), but does not teach administering the combination in order to treat oxidative stress resulting from or associated with trauma.  Tour et al teach that it is known that oxidative stress can be caused by traumatic brain injury.  See, e.g., paragraph [0006].  Anziano defines “oxidative stress” as being injury, damage, or trauma produced by attack of reactive oxygen species.  See column 6, lines 37-38.  Gordon et al teach that trauma results in oxidative stress.  See column 1, lines 61-63.  Cunningham teaches oxidative stress can be caused by trauma.  See column 5, line 33.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer the combination of glycine and N-acetylcysteine taught by Sekhar to treat oxidative stress resulting from or associated with trauma, because Sekhar teach that the combination is useful in treating oxidative stress without any limitation as to the cause of the oxidative stress; because Tour et al, Anziano, Gordon et al, and Cunningham teach that it is known that trauma can result in or can be associated with oxidative stress; and because the cause of the oxidative stress would not have been expected to affect the mechanism by which Sekhar’s combination of glycine and N-acetylcysteine treats oxidative stress.
17.	Claims 16-19 are rejected under 35 U.S.C. 103 as being obvious over Sekhar (U.S. Patent Application Publication 2011/0077303) in view of Clofent-Sanchez et al (U.S. Patent Application Publication 2014/0328753) and Pownall (U.S. Patent Application Publication 2006/0160721).  Sekhar teaches administering a combination of glycine and N-acetylcysteine to an individual in order to treat impaired glutathione turnover, increased oxidative stress and/or oxidant damage, and in order to improve mitochondrial function.  The glycine and N-acetylcysteine are administered orally, either in the same or in separate compositions.  See, e.g., paragraphs [0007], [0015], [0021], [0085], [0086], and [0101].  Sekhar teaches administering the composition for purposes of treating dyslipidemia, obesity, and fatty acid oxidation, and for purposes of lowering cholesterol and triglyceride levels (see, e.g., paragraphs [0012], [0019], [0020], and [0081]), but does not teach administering the composition for purposes of treating atherosclerosis.  Clofent-Sanchez et al teach that atherosclerosis is commonly treated using cholesterol- and lipid-lowering drugs.  See paragraph [0003].  Pownall teaches that standard therapy to treat atherosclerosis includes administration of anti-cholesterol agents.  See paragraph [0010].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer the combination of glycine and N-acetylcysteine taught by Sekhar to treat atherosclerosis, because Clofent-Sanchez et al and Pownall teach that atherosclerosis is commonly treated using cholesterol- and lipid-lowering drugs, and because the activity of Sekhar’s combination of glycine and N-acetylcysteine in lowering cholesterol and triglyceride levels is what is required by Clofent-Sanchez et al and Pownall for methods of treating atherosclerosis.
18.	Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCord (U.S. Patent Application Publication 2013/0266545).  McCord teaches improving wound healing by administering a composition comprising a combination of N-acetyl cysteine and glycine.  See, e.g., the Abstract; paragraphs [0083] and [0124]; and claims 5 and 15.  A wound as taught by McCord is a species of trauma.
19.	Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroppolo et al (U.S. Patent No. 8,747,894).  Stroppolo et al teach treating acetaminophen poisoning by administering a combination of N-acetylcysteine and a carbonate salt which can be sodium glycine carbonate.  See claim 15.  The sodium glycine carbonate taught by Stroppolo et al is deemed to constitute glycine as is recited in instant claim 8, because “glycine” is interpreted as encompassing salts of glycine.  Further, the sodium glycine carbonate taught by Stroppolo et al is also deemed to constitute a functional derivative of glycine as is recited in instant claim 8, because both glycine and sodium glycine carbonate possess the same function of being useful in the treatment of acetaminophen side effects. 
20.	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trager (U.S. Patent No. 7,754,700).  Trager teaches treating tinnitus and Meniere’s Disease by administering a combination of N-acetylcysteine and glycine.  The composition can be administered orally, and the individual components can be administered as one composition or separately.  See, e.g., the Abstract; column 8, lines 31-51 and 60-62; Example 1; and claims 1, 2, and 4.
21.	Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being obvious over Hageman (U.S. Patent No. 8,697,679).  Hageman teaches a method of preventing or treating muscle catabolism or cachexia, and of stimulating anabolism, by administering a composition comprising a methyl donor which can be sarcosine, and optionally a methyl acceptor which can be glycine.  The composition can also comprise a significant amount of proteinaceous matter, including free amino acids, peptides, and proteins, and including cysteine, albeit in limited amounts.  The individuals to be treated can be suffering from disorders such as cancer, hypertension, trauma, and hearing loss.  Administration is preferably oral.  See, e.g., the Abstract; column 1, lines 26-43; column 2, lines 6-12; column 5, lines 29-31, 35-36, and 48-62; column 6, lines 24-36; column 8, lines 7-8, 29-35, 44-46, and 58-66; column 9, lines 27-39; column 10, lines 8-14; and claims 1-4 and 17-22.  The sarcosine taught by Hageman corresponds to the functional derivative of glycine recited at claim 20, last line.  The glycine and cysteine taught by Hageman correspond to the functional derivative of N-acetylcysteine recited in the claims, because both glycine and cysteine are well-known to act as glutathione precursors.  While Hageman does not explicitly teach administering a composition comprising sarcosine plus at least one of glycine or cysteine, or a composition comprising glycine plus cysteine, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer such compositions in accordance with the treatment methods of Hageman, because sarcosine and glycine are preferred components of Hageman’s compositions, because Hageman teaches that cysteine can be present in the compositions and is known to be present in proteinaceous matter preferred by Hageman, and because the combination of known components in a composition to achieve only the predictable results of being able to treat muscle catabolism or cachexia, and to stimulate anabolism, is prima facie obvious. 
22.	Claims 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hudnall (U.S. Patent No. 11,252,984).  Hudnall teaches treating liver fibrosis by administering a composition comprising N-acetyl-cysteine and glycine.  Hudnall’s composition acts to increase glutathione biosynthesis.  The composition is administered orally.  See, e.g., column 19, line 37 - column 20, line 59; column 22, lines 32-40; column 28, line 47 - column 29, line 5; and claims 1, 2, 6, and 7.  The liver fibrosis which is treated by Hudnall is a species of the organ damage recited in instant claim 16. 
23.	The examiner maintains his position for the reasons set forth during prosecution of the parent application.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 6, 2022